Exhibit 10.1

Cardinal Health

Deferred Compensation Plan

Amended and Restated Effective as of January 1, 2009

Fifth Amendment

Background Information

 

A. Cardinal Health, Inc. (“Cardinal Health”) established and maintains the
Cardinal Health Deferred Compensation Plan (the “Plan”) for the benefit of
participants and their beneficiaries.

 

B. The Human Resources and Compensation Committee of the Board of Directors of
Cardinal Health (the “Compensation Committee”) oversees the administration of
the Plan and is authorized to amend the Plan.

 

C. The Compensation Committee desires to amend the Plan’s definition of “change
of control” to make it consistent with other plans sponsored by Cardinal Health,
including to increase the required acquisition percentage of shares or voting
power necessary to constitute a “change of control” under the Plan.

 

D. The Compensation Committee further desires to amend the Plan to provide for
vesting after a change of control only if a participant is terminated without
cause or quits for good reason (as defined in the Plan) within two years after
the change of control.

 

E. Section 7.1 of the Plan permits the amendment of the Plan at any time.

Amendment of the Plan

The Plan is hereby amended as follows, effective immediately:

 

1. Section 1.1(e) of the Plan, “Change of Control,” is hereby deleted in its
entirety and replaced with the following:

 

  “(e) Change of Control. For purposes of the Plan, a Change of Control means:

A. the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30 percent or more of
either (i) the then outstanding Shares of the Company (the “Outstanding Shares”)
or (ii) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); provided, however, that for purposes of this
Subsection A., the following acquisitions do not constitute a Change of Control:
(I) any acquisition directly from the Company or any corporation controlled by
the Company, (II) any acquisition by the Company or any corporation controlled
by the Company, (III) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or (IV) any acquisition by any corporation that is a Non-Control
Acquisition (as defined in Subsection C. of this Section); or



--------------------------------------------------------------------------------

B. during any period of two consecutive years, individuals who, as of the
beginning of such two-year period, constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board of the
Company; provided, however, that any individual becoming a Director subsequent
to the beginning of such two-year period whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the Directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of Directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board; or

C. consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition by the Company of assets or shares of another corporation (a
“Business Combination”), unless, such Business Combination is a Non-Control
Acquisition. A “Non-Control Acquisition” means a Business Combination where:
(i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Shares and Outstanding
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50 percent of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Shares and Outstanding Voting Securities, as the
case may be, (ii) no Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 30 percent or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination (including any
ownership that existed in the Company or the company being acquired, if any),
and (iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

D. approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.”

 

2. Section 1.1(i) of the Plan, “Compensation,” is hereby amended in its entirety
to read as follows:

“(i) Compensation. Amounts paid or payable by the Company to an Eligible
Employee for a Plan Year which are includable in income for federal tax
purposes, including base salary and variable compensation in the form of
commissions and/or

 

2



--------------------------------------------------------------------------------

bonuses (except as otherwise provided herein). In addition, cash
dividend-equivalent payments under share unit award agreements (“Share Units”)
may also be deferred hereunder by Eligible Employees who are Reporting Persons
in accordance with procedures established from time to time by the Committee and
that comply with Code Section 409A. Notwithstanding the foregoing, the following
amounts are excluded from Compensation: (i) other cash or non-cash compensation,
expense reimbursements or other benefits or contributions by the Company to any
other employee benefit plan, other than pre-tax salary deferrals into the
Qualified Plan or any Code Section 125 plan sponsored by the Company or any of
its affiliates; (ii) any bonus payment if such bonus payment is wholly or
partially payable without regard to the attainment of a Performance-Based goal
(i.e., guaranteed); (iii) amounts realized (A) from the exercise of a stock
option, (B) when restricted stock (or property) held by a Participant either
becomes freely transferable or is no longer subject to a substantial risk of
forfeiture, (C) when the Shares underlying Share Units are payable to a
Participant, or (D) from the sale, exchange or other disposition of stock
acquired under a qualified stock option; and (iv) any amounts that are required
to be withheld from a Participant’s wages from the Company pursuant to Code
Section 3102 to satisfy the Participant’s tax obligations under Code
Section 3101. With respect to Directors, “Compensation” means any and all fees
paid for service as a member of the Board, including fees for attendance at
meetings or committee meetings, and cash dividend-equivalent payments under
deferred settlement Share Units.”

 

3. Section 3.1 of the Plan, “Deferred Compensation Credits,” is hereby amended
by restating the first sentence of the last paragraph in its entirety to read as
follows:

“In addition to the Deferred Compensation Credits described above, Reporting
Persons who have elected to defer receipt of Shares to be issued under Share
Units awarded on or after November 1, 2006, shall automatically have 100 percent
of the cash dividend-equivalents that are vested and payable under such Share
Units deferred under this Plan.”

 

4. Section 4.1 of the Plan, “Vesting” is hereby amended in its entirety to read
as follows:

“4.1 Vesting. A Participant always will be 100 percent vested in amounts
credited to his Account as Deferred Compensation Credits, Deferred Cash
Equivalent Credits, Matching Credits made on or after January 1, 2005, Prior
Plan Credits and earnings allocable thereto. The Participant or his
Beneficiaries shall be entitled to benefits from Matching Credits made prior to
January 1, 2005, Employer Contribution Credits and Social Security Supplement
Credits allocated to his Account by the Employer, and earnings thereon, only
upon satisfaction of the vesting requirements of this Article IV. The
Participant shall become 100 percent vested in his Account upon his Retirement,
death, or Total Disability. The Participant shall also become 100 percent vested
in his Account if the Participant is terminated by the Company without Cause or
the Participant terminates employment with the Company for Good Reason within
two years after a Change of Control. For this purpose, “Cause” means termination
of employment by the Company on account of any act of fraud or intentional
misrepresentation or embezzlement, intentional misappropriation, or conversion
of assets of the Company or any affiliate, or the intentional and repeated
violation of the written policies or procedures of the Company, provided that
for a Participant who is party to an individual severance or employment
agreement defining Cause, “Cause” has the meaning set forth in such agreement.
For purposes of the Plan, a Participant’s termination will not be deemed to

 

3



--------------------------------------------------------------------------------

be a termination without “Cause” if, after the Participant’s employment has
terminated, facts and circumstances are discovered that would have, in the
opinion of the Committee, met the definition of “Cause.” For this purpose, “Good
Reason” means, unless otherwise provided in an individual severance or
employment agreement to which the Participant is a party, termination by the
Participant on account of any of the following: (i) a material reduction in the
Participant’s total compensation; (ii) a material reduction in the Participant’s
annual or long-term incentive opportunities (including a material adverse change
in the method of calculating the Participant’s annual or long-term incentives);
(iii) a material diminution in the Participant’s duties, responsibilities, or
authority; or (iv) a relocation of more than 50 miles from the Participant’s
office or location, except for travel reasonably required in the performance of
the Participant’s responsibilities. If the Participant has a Separation from
Service with the Employer for any reason other than Retirement, death, Total
Disability, or following a Change of Control under the circumstances described
above, all rights of the Participant, his Beneficiaries, executors,
administrators, or any other person to receive benefits under this Plan derived
from amounts credited as Matching Credits made prior to January 1, 2005,
Employer Contribution Credits and Social Security Supplement Credits shall vest
as of the date that the Participant has completed three Years of Service with
the Employer. A “Year of Service” for this purpose means a period of 12
consecutive calendar months during which the Participant was employed by the
Employer, defined to include all members of a controlled group of corporations
or other business entities within the meaning of Code Sections 414(b) and
(c) that includes Cardinal Health, Inc. If a Participant has a Separation from
Service before that date (other than due to a Change of Control, Retirement,
death or Total Disability), all Matching Credits made prior to January 1, 2005,
Employer Contribution Credits and Social Security Supplement Credits shall be
forfeited. If the Participant has a Separation from Service but is subsequently
re-employed by the Employer, no benefits forfeited hereunder shall be reinstated
unless otherwise determined by the Company in its sole discretion. A Participant
who has completed one Year of Service but less than three Years of Service and
is terminated from employment under the terms of a designated reduction in
force, a divestiture or designated layoff, shall receive additional ratable
vesting credit hereunder determined by multiplying the portion of this Account
that is subject to the vesting provisions of this Section 4.1 by a fraction, the
numerator of which is the Participant’s calendar months of service calculated
from his or her date of hire and the denominator of which is 36, and by rounding
the product up to the next whole percentage. A month of service shall be
included in the calculation of additional vesting credit under this Section if
the Participant has performed at least one hour of service during the calendar
month. In no event shall a Participant be more than 100 percent vested in any
amounts credited to his Account.”

 

5. All other terms and provisions of the Plan shall remain unchanged.

 

CARDINAL HEALTH, INC. By:   /s/ Carole S. Watkins Title:   Chief Human Resources
Officer Date:   February 1, 2012

 

4